 


109 HRES 1009 EH: Supporting efforts to promote greater public awareness of effective runaway youth prevention programs and the need for safe and productive alternatives, resources, and supports for homeless youth and youth in other high-risk situations.
U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1009 
In the House of Representatives, U. S.,

September 27, 2006
 
RESOLUTION 
Supporting efforts to promote greater public awareness of effective runaway youth prevention programs and the need for safe and productive alternatives, resources, and supports for homeless youth and youth in other high-risk situations. 
 
 
Whereas preventing young people from running away and supporting homeless youth and youth in other high-risk situations is a family, community, and national concern; 
Whereas the prevalence of runaway and homeless youth in the Nation is staggering, with studies suggesting that between 1,600,000 and 2,800,000 young people live on the streets of the United States each year; 
Whereas running away from home is widespread, with 1 out of every 7 children in the United States running away before the age of 18; 
Whereas youth that end up on the streets or in emergency shelters are often those who have been thrown out of their homes by their families; who have been physically, sexually, or emotionally abused at home; who have been discharged by State custodial systems without adequate transition plans; who have lost their parents through death or divorce; and who are too poor to secure their own basic needs; 
Whereas the commemoration of National Runaway Prevention Month will encourage all sectors of society to develop community-based solutions to prevent runaway and homeless episodes among the Nation’s youth; 
Whereas effective programs that support runaway and homeless youth and assist young people in remaining at home succeed because of partnerships created among families, community-based human service agencies, law enforcement agencies, schools, faith-based organizations, and businesses; 
Whereas the future well-being of the Nation is dependent on the value placed on young people and the opportunities provided for youth to acquire the knowledge, skills, and abilities necessary to develop into safe, healthy, and productive adults; 
Whereas Congress supports an array of community-based support services that address the critical needs of runaway and homeless youth, including family strengthening, street outreach, emergency shelter, and transitional living programs; 
Whereas Congress supports programs that provide crisis intervention and referrals to reconnect runaway and homeless youth to their families and to link young people to local resources that provide positive alternatives to running away; and 
Whereas the purpose of National Runaway Prevention Month in November 2006 is to increase public awareness of the life circumstances of youth in high-risk situations and the need for safe and productive alternatives, resources, and supports for youth, their families, and their communities: Now, therefore, be it  
 
That the House of Representatives supports efforts to promote greater public awareness of effective runaway youth prevention programs and the need for safe and productive alternatives, resources, and supports for homeless youth and youth in other high-risk situations. 
 
Karen L. HaasClerk.
